[J-41-2020] [MO: Wecht, J.]
                    IN THE SUPREME COURT OF PENNSYLVANIA
                                 EASTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                    :   No. 783 CAP
                                                  :
                      Appellee                    :   Appeal from the Order entered on
                                                  :   June 24, 2019 in the Court of
                                                  :   Common Pleas, Philadelphia
               v.                                 :   County, Criminal Division at No. CP-
                                                  :   51-CR-0511561-1986.
                                                  :
 RUSSELL COX,                                     :   SUBMITTED: April 9, 2020
                                                  :
                      Appellant                   :


                                  CONCURRING OPINION


JUSTICE DOUGHERTY                                        DECIDED: October 21, 2020
       I join the majority’s well-reasoned conclusion that, although standard examinations

are recommended and “of great utility when properly administered[,]” the “current medical

consensus does not command the introduction of standardized measures as a threshold

obligation in order to establish intellectual disability.” Majority Opinion, slip op. at 35.

Thus, I agree that “while the PCRA court was entitled to find Dr. Toomer’s testing methods

to be incredible and unworthy of evidentiary weight, that court was not permitted to

conclude its analysis upon reaching such a determination.” Id. I write separately simply

to note my understanding that nothing in our prior decision, or in this decision, is intended

to deprive the PCRA court of its essential role of assessing the other evidence and making

the necessary credibility determinations.      In this regard, I reiterate the majority’s

observation that the PCRA court previously found much of Cox’s other evidence

unreliable or incredible. See id. at 36 (explaining that the PCRA court’s prior opinion

“discredited the entirety of the lay witness testimony for purposes of the adaptive behavior
inquiry” after the court found the witnesses were biased, they contradicted each other and

Cox’s school records, and they had selective memories that benefited Cox). There is

also good reason to believe the PCRA court continues to hold to this view, as is entirely

that court’s prerogative. See id. at 37 (“Sprinkled throughout the PCRA court’s [present]

opinion are references to conflicts in testimony, or to inconsistencies that naturally would

bear upon a court’s credibility findings.”) (citations omitted). Nevertheless, out of an

abundance of caution in this complex capital case, I agree with the majority that a remand

is again necessary. The focus of the PCRA court on remand should be on explaining

more clearly whether it “continues to believe that none of the twelve lay witnesses and

none of the three expert witnesses testified about anything truthfully or reliably.” Id. at

37-38.

         Justice Mundy joins the opinion.




                              [J-41-2020] [MO: Wecht, J.] - 2